181 F.2d 1013
Harold VAN DOREN et al., Appellants,v.OMAHA STANDARD.
No. 14112.
United States Court of Appeals Eighth Circuit.
April 25, 1950.

Appeal from the United States District Court for the Southern District of Iowa.
Donald P. Baird, Council Bluffs, Iowa, for appellant.
Addison G. Kistle and Addison C. Kistle, Council Bluffs, Iowa, for appellee.
PER CURIAM.


1
Appeal from District Court dismissed with prejudice, without taxation of costs in favor of either of the parties in this Court, on stipulation of parties.